Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


  Reason for Allowance
2.	Regarding claims 1-9, and 18-21, the prior art fails to teach or suggest a system, comprising a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising a step of
configuring the user equipment to communicate a request acknowledgement to
arrange the physical uplink control channel resource to be orthogonal to the physical
downlink shared channel resources with respect to overlapping transmission time slots,
resulting in a channel arrangement, wherein the channel arrangement was selected to
to reduce an interference between the physical uplink control channel resource and physical downlink shared channel resources, in combination with other limitations, as specified in the independent claims 1 and 18. 
Regarding claims 10-11, 14-17, and 22, the prior art fails to teach or suggest a method, comprising a step in which in response to the receiving, sending, by the device, a request acknowledgement to the network equipment via a physical uplink control channel resource to arrange the physical uplink control channel resource to be orthogonal to the physical downlink shared channel resources with respect to overlapping transmission time slots, resulting in a channel arrangement, wherein the channel arrangement was selected to reduce an interference between the physical uplink control channel resource and physical downlink shared channel resources, in combination with other limitations, as specified in the independent claim 10. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465